                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
THERESA K. COOK,                                      )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       No. 20-03370-CV-S-DPR
                                                      )
ANDREW M. SAUL,                                       )
                                                      )
               Defendant.                             )
                                             ORDER

       Before the Court is Plaintiff’s Application for Leave to File Action without Payment of

Fees. (Doc. 1.) Upon review, the Application will be DENIED.

       “The opportunity to proceed in forma pauperis is a privilege, not a right.” Weaver v. Pung,

925 F.2d 1097, 1099 n.4 (8th Cir. 1991). A court may “authorize the commencement [] of any

suit [] without prepayment of fees or security therefor, by a person who submits an affidavit [] that

the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1). In

determining whether a plaintiff should be granted leave to proceed in forma pauperis, the court

employs a two-step process. Martin-Trigona v. Stewart, 691 F.2d 856, 857 (8th Cir. 1982). First,

the court must decide whether the plaintiff qualifies by economic status. Id. Local Rule 83.7(c)

provides that that payment of the initial filing fee should not “cause [the applicant] to give up the

basic necessities of life.” Second, if a plaintiff qualifies by economic status, the court must

determine whether the action should be dismissed as frivolous or malicious, for failing to state a

claim upon which relief may be granted, or for seeking relief against an immune party. Martin-

Trigona, 691 F.2d at 857; see also 28 U.S.C. § 1915(e)(2)(B).

       A review of Plaintiff’s Affidavit of Financial Status (doc. 2) shows that she does not qualify

economically to proceed in forma pauperis. Plaintiff and her spouse own real property, a house in




            Case 6:20-cv-03370-DPR Document 3 Filed 01/28/21 Page 1 of 2
Saint Robert, Missouri, which has an estimated value of $200,000, including approximately

$75,000 in equity. Id. at 3-4. Plaintiff and her spouse also own two vehicles worth $8,000 and

$20,000 respectively, with no debt on the vehicle valued at $8,000. Id. at 3. Plaintiff has $2,500

cash on hand in her bank account. Id. at 4. In addition, Plaintiff’s spouse’s net monthly income

of $5,725.00 exceeds their monthly expenses by at least $2,000. Id. at 3-5. Based on these facts,

Plaintiff appears to have sufficient financial resources to pay the filing fee for a civil complaint

and does not qualify by economic status.

       Accordingly, the Application for Leave to File Action without Payment of Fees is

DENIED. Plaintiff is granted leave to pay the $400.00 filing fee on or before March 1, 2021. If

the filing fee is not paid by said date, this case will be transferred to an Article III District Judge

for dismissal without further notice.

       IT IS SO ORDERED.

                                                       /s/ David P. Rush
                                                       DAVID P. RUSH
                                                       UNITED STATES MAGISTRATE JUDGE

DATE: January 28, 2021




                                                  2

          Case 6:20-cv-03370-DPR Document 3 Filed 01/28/21 Page 2 of 2
